
	
		II
		111th CONGRESS
		1st Session
		S. 1426
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2009
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for the
		  retention on active duty after demobilization of members of the reserve
		  components of the Armed Forces following extended deployments in contingency
		  operations or homeland defense missions, and for other purposes.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Guard and Reserve Soft
			 Landing Reintegration Act.
		2.Retention on
			 active duty after demobilization of Reserves following extended deployments in
			 contingency operations or homeland defense missions
			(a)In
			 generalChapter 1209 of title 10, United States Code, is amended
			 by adding at the end the following new section:
				
					12323.Reserves:
				retention on active duty after demobilization following extended deployments in
				contingency operations or homeland defense missions
						(a)In
				generalA member of a reserve component of the Armed Forces
				described in subsection (b) shall be retained on active duty in the Armed
				Forces for a period of 90 days following the conclusion of the member's
				demobilization from a deployment as described in that subsection, and shall be
				authorized the use of any accrued leave.
						(b)Covered
				membersA member of a reserve component of the Armed Forces
				described in this subsection is any member of a reserve component of the Armed
				Forces who was deployed for more than 179 days under the following:
							(1)A contingency
				operation.
							(2)A homeland
				defense mission (as specified by the Secretary of Defense for purposes of this
				section).
							(c)Pay and
				allowancesNotwithstanding any other provision of law, a member
				on active duty under subsection (a) shall be paid pay and allowances as
				follows:
							(1)For the first 30
				days during which the member is so retained on active duty—
								(A)the basic pay
				payable to a member of the Armed Forces under section 204 of title 37 in the
				same pay grade as the member;
								(B)the basic
				allowance for subsistence payable under section 402 of title 37; and
								(C)the basic
				allowance for housing payable under section 403 of title 37 for a member in the
				same pay grade, geographic location, and number of dependents as the
				member.
								(2)For the second 30
				days during which the member is so retained on active duty, basic pay, basic
				allowance for subsistence, and basic allowance for housing as described in
				paragraph (1) but at rates equal to 75 percent of the rates otherwise payable
				as described in that paragraph.
							(3)For the third 30
				days during which the member is so retained on active duty, basic pay, basic
				allowance for subsistence, and basic allowance for housing as described in
				paragraph (1) but at rates equal to 50 percent of the rates otherwise payable
				as described in that paragraph.
							(d)Release from
				active duty(1)A member retained on
				active duty under subsection (a) may be released from active duty at the
				request of the member at any time following the end of the 15-day period
				commencing on the date the member is retained on active duty under subsection
				(a).
							(2)The request of a member for release
				from active duty under this subsection shall be subject to the approval of the
				officer in the chain of command of the member in grade O–5.
							(e)Reintegration
				counseling and services(1)The Secretary of the
				military department concerned shall provide each member retained on active duty
				under subsection (a), while the member is so retained on active duty,
				counseling and services to assist the member in reintegrating into civilian
				life.
							(2)The counseling and services provided
				members under this subsection shall include the following:
								(A)Physical and mental health
				evaluations.
								(B)Employment counseling and
				assistance.
								(C)Marriage and family counseling and
				assistance.
								(D)Financial management
				counseling.
								(E)Education counseling.
								(F)Counseling and assistance on benefits
				available to the member through the Department of Defense and the Department of
				Veterans Affairs.
								(3)The Secretary of the military
				department concerned shall provide, to the extent practicable, for the
				participation of appropriate family members of members retained on active duty
				under subsection (a) in the counseling and services provided such members under
				this subsection.
							(4)The counseling and services provided
				to members under this subsection shall, to the extent practicable, be provided
				at National Guard armories and similar facilities close the residences of such
				members.
							(5)Counseling and services provided a
				member under this subsection shall, to the extent practicable, be provided in
				coordination with the Yellow Ribbon Reintegration Program of the State
				concerned under section 582 of the National Defense Authorization Act for
				Fiscal Year 2008 (10 U.S.C. 10101
				note).
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 1209
			 of such title is amended by adding at the end the following new item:
				
					
						12323. Reserves: retention on active duty after demobilization
				following extended deployments in contingency operations or homeland defense
				missions.
					
					.
			
